Order entered July 26, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00391-CR

                              FRANK PAUL CELAYA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-52876-U

                                             ORDER
       We REINSTATE this appeal.

       We abated the appeal for the appointment of counsel. The supplemental clerk’s record

containing the trial court’s appointment was filed July 24, 2019. The Clerk is DIRECTED to

list Sharita Blacknall as counsel of record for appellant.

       Appellant’s brief is DUE September 3, 2019.

                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE